     Case 2:20-cv-05024-AB-E Document 31 Filed 03/22/21 Page 1 of 1 Page ID #:143



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                   Case No. CV 20-05024-AB (Ex)
12      COLTON BRYANT,
13
                        Plaintiff,
                                                   ORDER DISMISSING CIVIL ACTION
14
        v.
15
        J SKY INVESTMENT II, INC D/B/A/
16      BNC COIN OP LAUNDRY, et al.
17                      Defendants.
18
19           THE COURT having been advised by counsel that the above-entitled action has
20     been settled;
21           IT IS THEREFORE ORDERED that this action is hereby dismissed without
22     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
23     open the action if settlement is not consummated. This Court retains full jurisdiction
24     over this action and this Order shall not prejudice any party to this action.
25
26
       Dated: March 22, 2021            _______________________________________
27                                      ANDRÉ BIROTTE JR.
28                                      UNITED STATES DISTRICT JUDGE

                                                  1.
